          Case 5:21-cv-01796-JFL Document 1 Filed 04/16/21 Page 1 of 15




                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

____________________________________
DAVID SNYDER                         |           Case Number
      Plaintiff                      |
                                     |
             vs.                     |
                                     |
TRANS UNION, LLC                     |
      &                              |
EXPERIAN INFORMATION                 |
SOLUTIONS, INC.                      |
      &                              |
EQUIFAX INFORMATION                  |
SERVICES, LLC                        |
      &                              |
COMENITY BANK                        |
      &                              |
AFFIRM, INC.                         |
      &                              |
CAPITAL ONE, N.A.                    |
      &                              |
CELTIC BANK                          |
      &                              |
COMENITY CAPITAL BANK                |
      &                              |
CREDIT ONE FINANCIAL                 |
      &                              |
FIRST PREMIER BANK                   |
      &                              |
SYNCHRONY BANK                       |
      &                              |
BANK OF MISSOURI                     |
      &                              |
TD BANK USA, N.A.                    |
      Defendants                     |           JURY TRIAL DEMANDED
____________________________________|

                          COMPLAINT AND JURY DEMAND

       COMES NOW, Plaintiff, David Snyder, by and through his undersigned counsel, Brent

F. Vullings, Esquire of Vullings Law Group, LLC, complaining of Defendants, and respectfully

avers as follows:

                                             1
            Case 5:21-cv-01796-JFL Document 1 Filed 04/16/21 Page 2 of 15




                             I. INTRODUCTORY STATEMENT

       1.      Plaintiff, David Snyder, is an adult natural person and he brings this action for

actual and statutory damages and other relief against Defendants for violations of the Fair Credit

Reporting Act and for relief from Defamation of Character.

                                II. JURISDICTION & VENUE

       2.      Jurisdiction of this Court arises under 15. U.S.C. § 1681p and 28 U.S.C. §1337.

       3.      Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).

                                         III. PARTIES

       4.      Plaintiff, David Snyder (hereinafter referred to as “Plaintiff”) is an adult natural

person residing at 656 Rockwood Drive, Elizabethtown, PA 17022.

       5.      Defendant, Trans Union, LLC (hereinafter referred to as “Defendant Trans

Union”), at all times hereto, is and was a limited liability company engaged in the business of

nationwide consumer reporting with a principal office located at 1510 Chester Pike, Crum Lynne,

Pennsylvania 19022.

       6.      Defendant, Experian Information Solutions, Inc. (hereinafter referred to as

“Defendant Experian”), at all times relevant hereto, is and was a corporation engaged in the

business of nationwide consumer reporting with an address of 4 Gatehall Drive, 3rd Floor,

Parsippany, NJ 07054.

       7.      Defendant, Equifax Information Services, LLC (hereinafter referred to as

“Defendant Equifax”), at all times relevant hereto, is and was a Limited Liability Company

engaged in the business of nationwide consumer reporting with an address of 1550 Peachtree Street

Northeast, Atlanta, Georgia 30309.




                                                2
              Case 5:21-cv-01796-JFL Document 1 Filed 04/16/21 Page 3 of 15




         8.      Defendant, Comenity Bank (hereinafter referred to as “Defendant Comenity”), at

all times relevant hereto, is and was a company engaged in the business of consumer lending with

an address of 1108 East South Union Avenue, Midvale, Utah 84047.

         9.      Defendant, Affirm, Inc. (hereinafter referred to as “Defendant Affirm”), at all times

relevant hereto, is and was a corporation engaged in the business of consumer lending with an

address of 650 California Street, Floor 12, San Francisco, California 94108.

         10.     Defendant, Capital One, N.A. (hereinafter referred to as “Defendant Cap One”), at

all times relevant hereto, is and was a national association engaged in the business of consumer

lending with an address of 15 West South Temple, Suite 1701, Salt Lake City, Utah 84101.

         11.     Defendant, Celtic Bank (hereinafter referred to as “Defendant Celtic”), at all times

relevant hereto, is and was a company engaged in the business of consumer lending with an address

of 268 South State Street #300, Salt Lake City, Utah 84111.

         12.     Defendant, Comenity Capital Bank (hereinafter referred to as “Defendant

Comenity”), at all times relevant hereto, is an was a company engaged in the business of consumer

lending with an address of 3075 Loyalty Circle, Columbus, Ohio 43218.

         13.     Defendant, Credit One Financial (hereinafter referred to as “Defendant Credit

One”), at all times relevant hereto, is and was a company engaged in the business of consumer

lending with an address of with an address of 601 South Cimarron Road, Las Vegas, Nevada

89113.

         14.     Defendant, First Premier Bank (hereinafter referred to as “Defendant First

Premier”), at all times relevant hereto, is and was a national association engaged in the business of

consumer lending with an address of 601 South Minnesota Avenue, Sioux Falls, South Dakota

57104.



                                                   3
            Case 5:21-cv-01796-JFL Document 1 Filed 04/16/21 Page 4 of 15




       15.     Defendant, Synchrony Bank (hereinafter referred to as “Defendant Synchrony”), at

all times relevant hereto, is and was a company engaged in the business of consumer lending with

an address of 1701 West Election Road, Suite 125, Draper, Utah.

       16.     Defendant, Bank of Missouri (hereinafter referred to as “Defendant BOM”), at all

times relevant hereto, is and was a limited liability company engaged in the business of consumer

lending with an address of 916 North Kings Highway, Perryville, Missouri 63775.

       17.     Defendant, TD Bank USA, N.A. (hereinafter referred to as “Defendant TD”), at all

times relevant hereto, is and was a national association engaged in the business of consumer

lending with an address of 1701 Marlton Pike East, Cherry Hill New Jersey 08034.

                               IV. FACTUAL ALLEGATIONS

      18.      Defendant Comenity has been inaccurately furnishing credit data on Plaintiff’s

credit reports as published by Defendants Trans Union, Experian and Equifax regarding alleged

accounts ending in -4663****, -1442****, -0858****.

      19.      The information furnished by Defendant Comenity and published by Defendants

Trans Union, Experian and Equifax is and was inaccurate in that the accounts were not opened by

the Plaintiff and Plaintiff did not authorize anyone to open these accounts in his name.

      20.      Defendant Affirm has been inaccurately furnishing credit data on Plaintiff’s credit

reports as published by Defendant Experian regarding alleged accounts numbered C7UN****,

G1GU****, NB2M**** and 9N1O****.

       21.     The information furnished by Defendant Affirm and published by Defendant

Experian is and was inaccurate in that the accounts were not opened by the Plaintiff and Plaintiff

did not authorize anyone to open these accounts in his name.




                                                 4
          Case 5:21-cv-01796-JFL Document 1 Filed 04/16/21 Page 5 of 15




       22.     Defendant Capital One has been inaccurately furnishing credit data on Plaintiff’s

credit reports as published by Defendants Trans Union, Experian and Equifax regarding an alleged

account ending in -7147****.

       23.     The information furnished by Defendant Capital One and published by Defendants

Trans Union, Experian and Equifax is and was inaccurate in that the account was not opened by

the Plaintiff and Plaintiff did not authorize anyone to open this account in his name.

       24.     Defendant Celtic has been inaccurately furnishing credit data on Plaintiff’s credit

reports as published by Defendants Trans Union, Experian and Equifax regarding an alleged

account ending in -9716****.

       25.     The information furnished by Defendant Celtic and published by Defendants Trans

Union, Experian and Equifax is and was inaccurate in that the account was not opened by the

Plaintiff and Plaintiff did not authorize anyone to open this account in his name.

       26.     Defendant Comenity Capital has been inaccurately furnishing credit data on

Plaintiff’s credit reports as published by Defendants Trans Union, Experian and Equifax regarding

an alleged account ending in -0036****.

       27.     The information furnished by Defendant Comenity Capital and published by

Defendants Trans Union, Experian and Equifax is and was inaccurate in that the account was not

opened by the Plaintiff and Plaintiff did not authorize anyone to open this account in his name.

       28.     Defendant Credit One has been inaccurately furnishing credit data on Plaintiff’s

credit reports as published by Defendants Trans Union, Experian and Equifax regarding alleged

accounts ending in -1173**** and -7889****.




                                                 5
          Case 5:21-cv-01796-JFL Document 1 Filed 04/16/21 Page 6 of 15




       29.     The information furnished by Defendant Credit One and published by Defendants

Trans Union, Experian and Equifax is and was inaccurate in that the accounts were not opened by

the Plaintiff and Plaintiff did not authorize anyone to open these accounts in his name.

       30.     Defendant First Premier has been inaccurately furnishing credit data on Plaintiff’s

credit reports as published by Defendants Trans Union, Experian and Equifax regarding alleged

accounts ending in -9963**** and -4365****.

       31.     The information furnished by Defendant First Premier and published by Defendants

Trans Union, Experian and Equifax is and was inaccurate in that the accounts were not opened by

the Plaintiff and Plaintiff did not authorize anyone to open these accounts in his name.

       32.     Defendant Synchrony has been inaccurately furnishing credit data on Plaintiff’s

credit reports as published by Defendants Trans Union, Experian and Equifax regarding alleged

accounts ending in -2618**** and -5079****.

       33.     The information furnished by Defendant Synchrony and published by Defendants

Trans Union, Experian and Equifax is and was inaccurate in that the accounts were not opened by

the Plaintiff and Plaintiff did not authorize anyone to open these accounts in his name.

       34.     Defendant BOM has been inaccurately furnishing credit data on Plaintiff’s credit

reports as published by Defendants Trans Union, Experian and Equifax regarding an alleged

account ending in -0015****.

       35.     The information furnished by Defendant BOM and published by Defendants Trans

Union, Experian and Equifax is and was inaccurate in that the account was not opened by the

Plaintiff and Plaintiff did not authorize anyone to open this account in his name.




                                                 6
          Case 5:21-cv-01796-JFL Document 1 Filed 04/16/21 Page 7 of 15




        36.     Defendant TD has been inaccurately furnishing credit data on Plaintiff’s credit

reports as published by Defendants Trans Union, Experian and Equifax regarding an alleged

account ending in -2916****.

        37.     The information furnished by Defendant TD and published by Defendants Trans

Union, Experian and Equifax is and was inaccurate in that the account was not opened by the

Plaintiff and Plaintiff did not authorize anyone to open this account in his name.

        38.     On or about February 4, 2021, Plaintiff disputed the accuracy of the trade lines of

Defendants Comenity, Affirm, Cap One, Celtic, Comenity, Credit One, First Premier, Synchrony,

Bank of Missouri and TD with Defendants Trans Union, Experian and Equifax.

        39.     In his disputes, Plaintiff advised Defendants Trans Union, Experian and Equifax

that their credit reporting as to these alleged accounts was inaccurate in that the accounts were not

opened by the Plaintiff and Plaintiff did not authorize anyone to open these accounts in his name.

        40.     Defendants Trans Union, Experian and Equifax each acknowledged receipt of

Plaintiff’s disputes.

        41.     It is believed and therefore averred that Defendants Trans Union, Experian and

Equifax notified Defendants Comenity, Affirm, Cap One, Celtic, Comenity, Credit One, First

Premier, Synchrony, Bank of Missouri and TD of Plaintiff’s disputes.

        42.     Notwithstanding Plaintiff’s efforts, and following Plaintiff’s disputes, Defendants

Trans Union, Experian and Equifax indicated their intent to continue publishing the inaccurate

information and Defendants continued to publish and disseminate such inaccurate information to

other third parties, persons, entities and credit grantors.




                                                   7
           Case 5:21-cv-01796-JFL Document 1 Filed 04/16/21 Page 8 of 15




        43.     Defendants have never: (1) contacted Plaintiff to follow up on, verify and/or elicit

more specific information about Plaintiff’s disputes; nor (2) contacted any third parties that would

have relevant information concerning Plaintiff’s disputes.

        44.     Despite Plaintiff’s exhaustive efforts to date, Defendants nonetheless deliberately,

willfully, intentionally, recklessly and negligently repeatedly failed to perform reasonable

reinvestigations of the above disputes as required by the FCRA, have failed to remove the

inaccurate information, have failed to note the disputed status of the inaccurate information and

have continued to report the derogatory inaccurate information about Plaintiff.

        45.     Defendants Trans Union, Experian and Equifax (collectively, “the Credit Reporting

Agencies”) failed to maintain and follow reasonable procedures before, during and after Plaintiff’s

above-referenced disputes, thereby injuring Plaintiff.

        46.     The Credit Reporting Agencies’ investigation of Plaintiff’s above-referenced

disputes, at best, consisted of mere parroting of information from unreliable sources, namely,

Defendants Comenity, Affirm, Cap One, Celtic, Comenity, Credit One, First Premier, Synchrony,

Bank of Missouri and TD.

        47.     Following Plaintiff’s above-referenced disputes, Defendants Comenity, Affirm,

Cap One, Celtic, Comenity, Credit One, First Premier, Synchrony, Bank of Missouri and TD failed

to comply with the requirements imposed upon furnishers of information under the FCRA, thereby

injuring Plaintiff.

        48.     As of the date of the filing of this Complaint, Defendants Comenity, Affirm, Cap

One, Celtic, Comenity, Credit One, First Premier, Synchrony, Bank of Missouri and TD continue

to furnish credit data which is incorrect and materially misleading, and Defendants Trans Union’s,




                                                 8
          Case 5:21-cv-01796-JFL Document 1 Filed 04/16/21 Page 9 of 15




Experian’s and Equifax’s reporting of the above-referenced trade lines continues to be incorrect

and materially misleading.

        49.     The Defendants acted with actual malice in willfully continuing to report incorrect

and misleading information on Plaintiff’s credit, knowing full well that other creditors were

accessing the Plaintiff’s credit report, all to the Plaintiff’s detriment and loss.

        50.     Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and

credit score.

        51.     As a result of Defendants’ actions and inactions, Plaintiff’s credit has deteriorated

substantially, thereby causing the Plaintiff to be denied credit with Citibank and other creditors,

and to refrain from applying for additional credit.

        52.     As a result of Defendants’ actions and inactions, Plaintiff has suffered actual

damages and serious financial harm arising from monetary losses relating to credit denials, loss of

use of funds, loss of credit and loan opportunities, excessive and/or elevated interest rate and

finance charges, out-of-pocket expenses including but not limited to, cellular telephone minutes,

postage, faxing and other related costs, all which will continue into the future to Plaintiff’s great

detriment and loss.

        53.     As a result of Defendants’ actions and inactions, Plaintiff has suffered great

physical, emotional and mental pain and anguish, and Plaintiff will continue to suffer the same for

an indefinite time into the future, all to Plaintiff’s great detriment and loss.

        54.     As a result of Defendants’ actions and inactions, Plaintiff has suffered actual

damages in the form of financial and dignitary harm arising from the injury to credit rating and

reputation, and Plaintiff will continue to suffer the same for an indefinite time into the future, all

to Plaintiff’s great detriment and loss.



                                                   9
          Case 5:21-cv-01796-JFL Document 1 Filed 04/16/21 Page 10 of 15




        55.      As a result of Defendants’ actions and inactions, Plaintiff has suffered a decreased

credit score as a result of the inaccurate information and of multiple inquiries appearing on

Plaintiff’s credit file.

                                           COUNT I – FCRA
                                          Plaintiff v. All Parties

        56.      Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

        57.      At all times pertinent hereto, Defendants Trans Union, Experian and Equifax were

“consumer reporting agencies” as those terms are defined by 15 U.S.C. §1681a(b) and (f).

        58.      At all times pertinent hereto, Defendants Comenity, Affirm, Cap One, Celtic,

Comenity, Credit One, First Premier, Synchrony, Bank of Missouri and TD were “furnishers”

within the meaning and context of the Fair Credit Reporting Act.

        59.      At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. §1681a(c).

        60.      At all times pertinent hereto, the above-mentioned credit reports were “consumer

reports” as that term is defined by 15 U.S.C. §1681a(d).

        61.      Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Defendants Trans Union,

Experian and Equifax are liable to the Plaintiff for engaging in the following conduct:

                 (a)       Willfully and negligently failing to delete the inaccurate information from

Plaintiff’s credit file after reinvestigation, in violation of 15 U.S.C. §1681i(a);

                 (b)       Willfully and negligently failing to employ and follow reasonable

procedures to assure maximum possible accuracy of Plaintiff’s credit report, information and file,

in violation of 15 U.S.C. §1681e(b);




                                                    10
             Case 5:21-cv-01796-JFL Document 1 Filed 04/16/21 Page 11 of 15




                 (c)    Willfully and negligently failing to properly and timely delete the inaccurate

information from the Plaintiff’s credit files despite being unable to verify the accuracy of the

information and/or being provided with proof of its inaccuracy; and

                 (d)    Willfully and negligently continuing to furnish and disseminate inaccurate

information and derogatory credit account and other information despite having knowledge of its

inaccuracy and/or inability to be verified.

        62.      Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Defendants Comenity,

Affirm, Cap One, Celtic, Comenity, Credit One, First Premier, Synchrony, Bank of Missouri and

TD are liable to the Plaintiff for willfully and negligently failing to comply with the requirements

imposed on furnishers of information pursuant to 15 U.S.C §1681s-2(b).

        63.      The conduct of Defendants was a direct and proximate cause, as well as a

substantial factor, in bringing about the serious injuries, actual damages and harm to the Plaintiff

that are outlined more fully above and, as a result, Defendants are liable to the Plaintiff for the full

amount of statutory, actual and punitive damages, along with the attorneys’ fees and the costs of

litigation, as well as such further relief, as may be permitted by law.

        WHEREFORE, Plaintiff respectfully requests that this court enter judgment in his favor

and against said Defendants, for the following:

        a.       Actual damages;

        b.       Statutory damages pursuant to 15 U.S.C. §1681n;

        c.       Reasonable attorney’s fees and costs of suit pursuant to 15 U.S.C. §1681o; and

        d.       Such addition and further relief as may be appropriate or that the interests of justice

require.


                                                   11
          Case 5:21-cv-01796-JFL Document 1 Filed 04/16/21 Page 12 of 15




                          COUNT II – DEFAMATION OF CHARACTER
                  Plaintiff v. Trans Union, LLC, Equifax Information Services LLC &
                                   Experian Information Solutions Inc.

        64.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

        65.       Defendants Trans Union, Equifax and Experian have published the inaccurate

information through writing to various creditors, prospective credit grantors, individuals, entities,

and other credit reporting agencies regarding Plaintiff’s credit history.

        66.       Defendants Trans Union, Equifax and Experian have published the inaccurate

information each time a credit report on the Plaintiff has been requested from any creditor,

prospective credit grantors, furnisher or other source.

        67.       The inaccurate information published by Defendants Trans Union, Equifax and

Experian is false in that it inaccurately reflects Plaintiff’s credit information, and paints Plaintiff

in a false financial light.

        68.       Defendants Trans Union, Equifax and Experian have published the inaccurate

information to at least every single creditor, furnisher or prospective creditor or other entity that

has requested Plaintiff’s credit report.

        69.       The falsehoods within the trade lines of Comenity Bank, Affirm, Inc., Capital One,

N.A., Celtic Bank, Comenity Capital Bank, Credit One Financial, First Premier Bank, Synchrony

Bank, Bank of Missouri and TD Bank USA, N.A. constitute falsehoods concerning Plaintiff’s

credit history.

        70.       Defendants Trans Union, Equifax and Experian knew or reasonably should have

known that the information regarding the trade lines of Comenity Bank, Affirm, Inc., Capital One,

N.A., Celtic Bank, Comenity Capital Bank, Credit One Financial, First Premier Bank, Synchrony



                                                   12
          Case 5:21-cv-01796-JFL Document 1 Filed 04/16/21 Page 13 of 15




Bank, Bank of Missouri and TD Bank USA, N.A. which they have published and re-published on

Plaintiff’s credit reports are incorrect and false as Plaintiff has notified them of such.

        71.     Defendants Trans Union, Equifax and Experian continue to publish the false and

negative information within the trade lines of Comenity Bank, Affirm, Inc., Capital One, N.A.,

Celtic Bank, Comenity Capital Bank, Credit One Financial, First Premier Bank, Synchrony Bank,

Bank of Missouri and TD Bank USA, N.A. on Plaintiff’s credit history up through the present

time.

        72.     Defendants Trans Union, Equifax and Experian knew that the information within

the trade lines of Comenity Bank, Affirm, Inc., Capital One, N.A., Celtic Bank, Comenity Capital

Bank, Credit One Financial, First Premier Bank, Synchrony Bank, Bank of Missouri and TD Bank

USA, N.A. on Plaintiff’s credit report were false and had no factual basis. Defendants nonetheless

continued to publish and re-publish the inaccurate information.

        73.     The publications of the information within the trade lines of Comenity Bank,

Affirm, Inc., Capital One, N.A., Celtic Bank, Comenity Capital Bank, Credit One Financial, First

Premier Bank, Synchrony Bank, Bank of Missouri and TD Bank USA, N.A. on Plaintiff’s credit

report constitute libel per se.

        74.     In addition, and despite the notices from Plaintiff, Defendants Trans Union, Equifax

and Experian have acted with malice by failing to communicate the information provided to them

by Plaintiff to all creditors, prospective creditors, furnishers of information and all other entities

to whom said Defendants provide credit information concerning the Plaintiff.

        75.     The conduct of Defendants Trans Union, Equifax and Experian was a direct and

proximate cause, as well as a substantial factor, in bringing about the serious injuries, damages

and harm to the Plaintiff that are outlined more fully above and, as a result, said Defendants are



                                                  13
            Case 5:21-cv-01796-JFL Document 1 Filed 04/16/21 Page 14 of 15




liable to compensate the Plaintiff for the full amount of actual damages, compensatory damages

and punitive damages, as well as such other relief, permitted under the law.

       WHEREFORE, Plaintiff respectfully requests that this court enter judgment in his favor

and against the aforementioned Defendants for the following:

       a.       Actual damages;

       b.       Statutory damages;

       c.       Punitive damages;

       d.       An order directing the Defendants Trans Union, Equifax and Experian to

immediately and permanently delete all of the inaccurate information from Plaintiff’s credit reports

and files and cease reporting the inaccurate information to any and all persons and entities to whom

they report consumer credit information; and

       e.       Such addition and further relief as may be appropriate or that the interests of justice

require.




                                                  14
        Case 5:21-cv-01796-JFL Document 1 Filed 04/16/21 Page 15 of 15




                                   V.      JURY DEMAND

                  Plaintiff hereby demands a jury trial as to all issues herein.




                                             Respectfully submitted,

                                             VULLINGS LAW GROUP, LLC


Date: April 16, 2021                         BY: /s/Brent F. Vullings ________________
                                             Brent F. Vullings, Esquire
                                             Vullings Law Group, LLC
                                             3953 Ridge Pike
                                             Suite 102
                                             Collegeville, PA 19426
                                             P: 610-489-6060
                                             F: 610-489-1997
                                             Attorney for Plaintiff
                                             bvullings@vullingslaw.com




                                               15
